FILED
                           NOT FOR PUBLICATION                              NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RAGHVENDRA SINGH,                                Nos. 13-71662, 13-73680

              Petitioner - Appellant,            Tax Ct. Nos. 1633-13, 12426-13

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

              Respondent - Appellee.



RAGHVENDRA SINGH; KIRAN                          No. 15-70762
RAWAT,
                                                 Tax Ct. No. 25457-14
              Petitioners - Appellants,

 v.

COMMISSIONER OF INTERNAL
REVENUE,

              Respondent - Appellee.



RAGHVENDRA SINGH,                                No. 15-15840



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
               Plaintiff - Appellant,             D.C. No. 2:13-cv-00780-TLN-
                                                  EFB
 v.

UNITED STATES OF AMERICA;
INTERNAL REVENUE SERVICE,

               Defendants - Appellees.


                    Appeals from Decisions of the Tax Court and
                       from the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Raghvendra Singh and Kiran Rawat

(“taxpayers”) appeal pro se from Tax Court orders dismissing their petitions for

lack of subject matter jurisdiction. Singh also appeals pro se from the district

court’s order dismissing for lack of jurisdiction his action seeking to enjoin the

collection of taxes and for damages. We have jurisdiction under 28 U.S.C. § 1291

and 26 U.S.C. § 7482(a)(1). We review de novo dismissals for lack of subject

matter jurisdiction, and for clear error factual findings. Meruelo v. Comm’r, 691
F.3d 1108, 1114 (9th Cir. 2012) (tax court decision); Robinson v. United States,


          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                    13-71662
586 F.3d 683, 685 (9th Cir. 2009) (district court decision). We may affirm on any

ground supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008). We affirm.

       The Tax Court properly concluded that it lacked jurisdiction over Tax Ct.

Nos. 1633-13, 12426-13, and 25457-14 because taxpayers did not file a timely

petition for redetermination. See 26 U.S.C. § 6213(a) (petition for redetermination

must be filed “[w]ithin 90 days . . . after the notice of deficiency . . . is mailed”);

Elings v. Comm’r, 324 F.3d 1110, 1112 (9th Cir. 2003) (“The tax court has

jurisdiction only if two requirements are met: (1) the IRS issued a valid notice of

deficiency, and (2) the petitioner filed a timely petition.”); Williams v. Comm’r,

935 F.2d 1066, 1067 (9th Cir. 1991) (“A notice of deficiency is valid if it is mailed

to the taxpayer’s last known address even if it is not received by the taxpayer[.]”).

       The Tax Court properly determined in Tax Ct. Nos. 1633-13, 12426-13, and

25457-14 that there was no other reviewable determination concerning

respondent’s collection actions. See 26 U.S.C. §§ 6320(c), 6330(d) (conferring

jurisdiction to the Tax Court for review of a lien or levy after the Internal Revenue

Service issues a determination based upon a collection due process hearing).

       The Tax Court properly determined that it had no jurisdiction to decide

taxpayers’ motion to restrain, filed in Tax Ct. No. 25457-14, in the absence of any


                                             3                                     13-71662
proceeding over which the Tax Court had jurisdiction. See 26 U.S.C. § 6330(e)

(“The Tax Court shall have no jurisdiction . . . to enjoin any action or proceeding

unless a timely appeal has been filed under subsection (d)(1)[.]”); see also 26

U.S.C. § 6213(a) (“The Tax Court shall have no jurisdiction to enjoin any action or

proceeding or order any refund under this subsection unless a timely petition for a

redetermination of the deficiency has been filed[.]”).

        The district court properly concluded that Singh’s claims for injunctive relief

were barred by the Anti-Injunction Act, 26 U.S.C. § 7421(a), because Singh seeks

to restrain the government’s tax assessment and collection activities, and no

exception to the Act applies. See Elias v. Connett, 908 F.2d 521, 523 (9th Cir.

1990) (“The district court must dismiss for lack of subject matter jurisdiction any

suit that does not fall within one of the exceptions to the Act.”); see also 26 U.S.C.

§ 7421(a) (listing statutory exceptions to the Act); Enochs v. Williams Packing &

Navigation Co., 370 U.S. 1, 7 (1962) (discussing limited judicial exception to the

Act).

        The district court properly concluded that to the extent Singh’s complaint

could be construed as seeking a tax refund, the district court lacked jurisdiction

over his claim because Singh did not allege that he had paid the taxes in full and

filed a claim for refund. See 26 U.S.C. §§ 6532(a)(1) & 7422(a) (setting forth


                                            4                                     13-71662
administrative remedies for refund actions); Flora v. United States, 362 U.S. 145,

177 (1960) (full payment of assessment required before filing suit).

      The district court properly rejected Singh’s contention that he could assert a

claim for damages under 26 U.S.C. § 7433 because Singh failed to allege a

violation of a statute or regulation entitling him to damages. See id. § 7433(a), (d)

(discussing scope of right to file civil action for damages for unauthorized

collection actions); Miller v. United States, 66 F.3d 220, 222-23 (9th Cir. 1995)

(taxpayer cannot seek damages under § 7433 for improper assessment of taxes).

      We reject as unsupported Singh’s contentions regarding extrinsic fraud and

due process violations.

      Singh’s request for oral argument, filed on May 8, 2015, is denied.

      AFFIRMED.




                                          5                                    13-71662